Citation Nr: 0217483	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1. The appellant is not a veteran of combat.

2. The preponderance of the evidence of record does not 
indicate that the appellant's hypertension, sinusitis, and 
low back condition were caused by any incident of military 
service and that hypertension and arthritis may not be 
presumed to be of service onset.


CONCLUSION OF LAW

Hypertension, sinusitis, and a low back condition were not 
incurred or aggravated by any incident of military service, 
and hypertension and arthritis may not be presumed to have 
been so incurred.   38 U.S.C.A §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.305, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his current hypertension, 
sinusitis and a low back condition are attributable to his 
military service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Particularly pertaining to hypertension, service connection 
may be granted on a presumptive basis if it was manifested 
to a compensable (10 percent) degree within one year of the 
appellant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Having carefully considered all of the evidence of record in 
light of the appellant's contentions and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be 
denied.

The appellant argues that he was treated for these disorders 
at some point between March and April 1942, while he was 
assigned to Barksdale Army Air Force Base (presently, 
Barksdale Air Force Base) in Louisiana.  In his April 1999 
application for service connection for the disorders at 
issue, he also reported that he had been treated at the Good 
Samaritan Hospital in Kearney, Nebraska beginning in 1969 
for the disorders.

With regard to the appellant's claimed in-service medical 
treatment, the National Personnel Records Center has 
reported that his service medical records are presumed to 
have been destroyed in a 1973 fire.  This finding was 
rendered after VA made a request for such records in June 
and October 1999 as well as in May 2001.  The appellant was 
advised of this finding by letter dated in September 2001.  
The Surgeon General's office has also reported that its 
files, which may contain unit morning report entries for the 
period of the appellant's service, would not reflect whether 
the appellant was treated while in military service.    

Given these factors, the Board must first determine whether 
the appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with applicable law.  
See The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002), 
and eliminating the well-grounded claim requirement; 
expanding the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002). 

Further, prior to the enactment of the VCAA, it was well 
settled that in circumstances where evidence has been lost 
while in the custody of Government depositories, VA has an 
obligation to apprise the claimant of alternative sources of 
information to substantiate the claim. Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA, as 
well as previously existing law, have been satisfied.  

The record indicates that although this matter was initially 
adjudicated in April 2000 under the previously applicable 
law pertaining to well-grounded claims, it has been 
reexamined under the current law.  Both as it pertains to 
the formerly applicable law and the VCAA, the appellant was 
specifically advised by letter dated in September 2001 of 
what evidence would substantiate his claims, given that his 
service medical records may have been destroyed.  

In a July 2001 letter to the appellant, the RO advised him 
of the provisions of the VCAA, to specifically include the 
duty to assist.  He was advised that VA would obtain, 
following identification thereof and receipt of 
authorization from the appellant, all relevant evidence in 
the custody of a federal department or agency and private 
records or other evidence.  

In the September 2001 letter, the appellant was advised that 
alternative sources of the information presumably contained 
in his service medical records and other information that 
would substantiate his claims would include his own copies 
of his service medical records, VA medical files, statements 
from service medical personnel, military "buddy" statements, 
employment physical applications, medical evidence from 
hospitals, clinics and private physicians who may have 
treated him (especially shortly after service), letters or 
photographs which may have been generated during his 
military service, pharmacy prescription records or insurance 
examinations.  Both previously as well as subsequent to that 
advisement, the appellant reported that he had no further 
information to submit.

Thus, the record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, although the 
appellant reported that he had been treated by the Good 
Samaritan Hospital as early as 1969 for the disorders at 
issue, that facility reported that it had no records of the 
appellant being treated prior to 1985.  VA also obtained 
treatment records alluded to by the appellant indicating 
that he had been treated by William M. Sandy, M.D., 
beginning in 1991.  These reports are devoid of any mention 
of the appellant's military service.  

In short, VA's duty to notify the appellant of what evidence 
would substantiate his claim, as well as its duty to develop 
this claim have been satisfied.  The appellant has been 
fully apprised of the applicable law and regulations and 
what evidence would substantiate his claim, VA has made 
repeated efforts to obtain his service medical and post-
service medical records, and the appellant has not responded 
to any further advisement by VA, or cited to any other 
evidence in support of his claim.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).     

As noted, the law now mandates that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  By 
"necessary" in this context is meant that the record in its 
whole (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); see 
Charles  v. Principi, __ Vet. App. __, No. 01-1536 (Oct. 3, 
2002).      

Here, no medical inquiry is warranted under the VCAA or 
previously existing law.  Although the appellant has been 
diagnosed to have the disorders in question, there is no 
competent evidence that the disorders "may be linked" to his 
military service within the meaning of the above-cited law.  
While the appellant argues that such is the case, there is 
no indication that the appellant is medically trained to 
express an opinion relative to the etiology of hypertension, 
degenerative disease and sinusitis, and his opinion is 
entitled to no probative weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).    

In his submission of October 2002, the appellant through his 
representative argues that VA is remiss in not "taking the 
'word of a [c]ombat [v]eteran."  Presumably, the appellant 
is arguing that he should be accorded a presumption of 
credibility under the provisions of 38 U.S.C.A § 1154(b), 
which provides in substance that in the case of a veteran 
who engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection of any disease 
alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  See 38 U.S.C.A § 1154(b).  

The record does not indicate that the appellant is a veteran 
of combat.  His report of separation from the armed forces 
indicates that he served as an aircraft mechanic, and he is 
not the recipient of any combat-related awards.  In 
particular, although the appellant is shown to be authorized 
the "Distinguished Unit Badge with One Bronze Oak Leaf 
Cluster," such is, by definition, a unit and not individual 
award.  Moreover, assuming the appellant was a combat 
veteran, the record does not support a finding that any 
incident of the appellant's military service caused any of 
the disorders in question:  a finding of combat status only 
bears upon the presumed occurrence of the in-service event, 
and not its linkage to the present disability at issue.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The record otherwise indicates the appellant is diagnosed to 
have hypertension, a back disorder (medically identified as 
degenerative joint disease and degenerative disc disease) 
and sinusitis.  See Good Samaritan Hospital Records, dated 
1991 to present.  However, while so diagnosed, the lengthy 
period from the time of the appellant's discharge from 
active service to the time of such medical treatment  weighs 
heavily against the claim, and there is no evidence that the 
disorders were so caused by military service.  See Maxson, 
supra.; see also Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  
   
Because the preponderance of the evidence is therefore 
clearly against the claims, the appeal is denied.


ORDER

Service connection for hypertension is denied.

Service connection for sinusitis is denied.

Service connection for a low back condition is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

